Citation Nr: 0007486	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1946 to April 
1947.  

A rating decision in June 1994 denied the veteran's claim of 
an increased evaluation for schizophrenia rated as 10 percent 
disabling.  The veteran disagreed with the determination and 
a timely substantive appeal was filed.  

In March 1999 the Board remanded the case to obtain 
additional clinical information.  


FINDING OF FACT

The schizophrenia is productive of no more than mild 
impairment of social and industrial adaptability or 
occupational and social impairment due to mild or transient 
symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9205, 
9211 (1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation. 38 U.S.C.A. § 5107(a).


Factual Background

The clinical data shows that the veteran has a long history 
of psychiatric problems diagnosed as schizophrenia.  Interim 
clinical records from service suggest that as early as the 
1980's the veteran's schizophrenia was in partial remission.  
In 1994 VA clinical records revealed that the veteran was 
more dependent on care from others and that a CT scan of the 
brain revealed ischemic changes consistent with dementia.  In 
January 1995 the veteran was hospitalized for a seizure 
disorder and dementia.  

The veteran was admitted to a VA medical facility in June 
1995 for dementia and depression.  During his hospital stay a 
social work assessment was performed.  It was reported that 
the veteran appeared alert and oriented.  He verbalized 
increased memory loss.  The veteran appeared depressed, 
anxious and apprehensive.  The veteran reportedly had a very 
limited support system; he was living alone with his cousin 
and a friend checking on him regularly.  He maintained that 
he was marginally sustaining independent living.  The 
assessment indicated psychosis and affective disorder.  

A VA mental disorder examination was performed in October 
1997.  It was reported that the veteran lived alone but he 
maintained close contact with his former spouse.  He 
described his mood as "about all right."'  The veteran 
complained that he did not have much to do at home alone and 
that it was difficult for him to get around.  He reported 
that he spent considerable time with friends on the 
telephone.  The veteran presented to the examination 
reasonably dressed and groomed.  He was open and cooperative 
during the interview.  His affect was euthymic, and not 
entirely appropriate with expressed thoughts.  The veteran's 
thought was entirely coherent.  He denied hallucinations, and 
no delusions were elicited.  He was not oriented to the year, 
and he was unable to write a meaningful sentence.  The 
diagnosis was vascular dementia, schizophrenia, residual 
type.  The examiner commented that the veteran's dementia was 
not related to the service connected schizophrenia.  The 
schizophrenia was described as minimally active.  The 
examiner stated that the disabling factor was dementia and 
that the veteran was not employable due to his advanced age 
and physical condition.  

VA clinical records in October and December 1997 report that 
the veteran had no delusions or hallucinations.  His memory 
was intact, and his intellect was well preserved.  

A VA examination for mental disorders was performed in July 
1999.  It was reported that the veteran was questioned 
concerning his psychiatric problems and he denied that he had 
any.  He stated that he was no longer receiving prescribed 
medications and a review of his chart confirmed such.  The 
veteran stated that he last worked twelve years previously 
and that he had not worked due to a spinal injury.  The 
veteran lived with his spouse and seventeen-year-old 
stepdaughter.   He stated that he got along with people well 
but he had problems with his memory and finding words.  He 
attended church.  The veteran's spouse reported that for a 
period of time in the previous year the veteran had had 
visual hallucinations.  The veteran denied having had 
hallucinations.  

A symptom review showed that the veteran denied auditory and 
visual hallucinations, ideas of reference and paranoid 
ideation.  He reported problems with his memory.  The 
veteran's spouse reported that he became lost if he left home 
alone.  It was reported that a recent mental health treatment 
plan revealed that the veteran's Global Assessment of 
Functioning (GAF) score was 20.  It was reported that he had 
chronic persecutory delusions and that he was suspicious and 
distrusting of others.  The veteran was also described as 
unforgiving, excessively self-centered, and excessively 
emotional.  

The mental status examination revealed that the veteran was 
cooperative but preoccupied with a physical problem.  He had 
mumbling speech that was fluent and some problems finding 
words.  The veteran' mood was mildly irritable, full, and 
appropriate to expressed thoughts.  His thought process was 
coherent.  He was without any hallucinations, persecutory 
delusions, paranoid ideation or suicidal or homicidal 
intentions.  The veteran was unable to perform serial seven 
and serial three subtractions and forgot command 
instructions.  He was unable to write a sentence.  The 
veteran's fund of information was impaired as was his insight 
and judgment.  The diagnosis was dementia due to multiple 
etiologies; depressive disorder, not otherwise specified, 
resolved.  The GAF score was 35.  The examiner commented that 
the veteran was free of any psychiatric symptomatology caused 
by schizophrenia.  It was noted that the veteran had 
significant symptomatology due to his dementing illness.  The 
examiner opined that the veteran's schizophrenia was best 
correlated to occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
inability to perform occupational tasks only during periods 
of significant stress or symptoms controlled by continuous 
medications.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

The veteran's 10 percent disability evaluation for 
schizophrenia has been rated analogously under Diagnostic 
Code 9211, schizoaffective disorder.  Another appropriate 
rating would be Diagnostic Code 9205, schizophrenia, residual 
type; other and unspecified types.  The actual rating 
criteria for either disability remain the same.   

It is important to note that during pendency of this claim 
new VA regulations were codified in 38 C.F.R. § 4.130, 
regarding evaluation of neuropsychiatric disabilities, that 
became effective November 7, 1996.  When a law and regulation 
changes after a claim has been filed or reopened, but the 
administrative or judicial process has been completed, the 
version most favorable to an appellant applies unless 
Congress provided otherwise, or if permitted the Secretary to 
do otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As a result of the regulations, the veteran is 
entitled to consideration of his claim under both the old and 
new regulations, whichever is most favorable.  

As indicated previously, the veteran is currently in receipt 
of a 10 percent disability evaluation for schizophrenia, 
analogously under the provisions of Diagnostic Code 9211, 
schizoaffective disorder. Under the old rating criteria, 
where there is mild impairment of social and industrial 
adaptability, a 10 percent rating is assigned.  Where there 
is evidence of definite impairment of social and industrial 
adaptability, a 30 percent rating is assigned.  38 C.F.R. §§ 
4.7, 4.132, Code 9211 (Effective prior to November 7, 1996).  

It is important to note that in Hood v. Brown, 4 Vet. App. 
301 (1991), the Court of Veterans Appeals (Court) determined 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other rating terms 
were "quantitative" in character.  The Board was invited to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In response to a Board request for 
clarification of the term "definite," the VA General Counsel, 
concluded that "definite" is to be construed as distinct, 
unambiguous, and moderately large in degree.  It was 
indicated that the term represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term definite.  

Under the new rating criteria for Diagnostic Code 9211, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decreased work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9211 (1999).  

His service-connected disability is schizophrenia, yet the 
clinical data reveals that the veteran has dementia which 
severely affects his mental faculties of comprehension, 
memory, and judgment.  His dementia is not a service-
connected disability and recent clinical findings have 
reported that the dementia is not related to the veteran's 
service connected schizophrenia.  A depressive disorder has 
also been reported recently but it is not shown to be in any 
way related to the service connected schizophrenia.  With 
respect to the schizophrenia, it appears from a review of the 
record that for the most part the disorder has abated and 
there are few if any psychotic symptoms.  In the most recent 
VA psychiatric examinations it was reported that the veteran 
is free of any psychiatric symptomatology caused by 
schizophrenia.  The veteran has also reported no psychotic 
manifestations to include hallucinations or delusions.  
Furthermore, and most importantly, the recent VA psychiatric 
examinations have consistently described the degree of the 
veteran's schizophrenia as mild.  

Under either the old or the new criteria the schizophrenia 
does not equate to the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  More than mild 
disablement due to schizophrenia is not shown.  


ORDER

An increased evaluation for schizophrenia is denied.   


		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

 

